Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.532 Filed 06/22/20 Page 1 of 24




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                               Case No: 17-20292
                  Plaintiff,
                                               Hon. David M. Lawson
-vs-

D-3 DOMINQUE HAYES,

               Defendant.
_______________________________/


       UNITED STATES’ COMBINED RESPONSE AND BRIEF
          OPPOSING THE DEFENDANT’S MOTION FOR
                 COMPASSIONATE RELEASE

       On April 17, 2018, Dominque Hayes was sentenced to 60 months

in federal prison for conspiracy to commit interference with commerce

by robbery, interference with commerce by robbery, brandishing a

firearm during and in relation to a crime of violence (aiding and

abetting), and, misleading communication to hinder the investigation of

a federal offense. Hayes’s current projected release date is August 14,

2022. Hayes now moves for compassionate release, under 18 U.S.C. §

3582(c)(1)(A), requesting the Court to reduce his sentence and release

him directly to his mother’s home. This request should be denied.
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.533 Filed 06/22/20 Page 2 of 24




      First, since January 2020, the Bureau of Prisons has been

preparing for Covid-19, implementing strict precautions to minimize the

virus’s spread in its facilities. Following two recent directives from the

Attorney General, the Bureau of Prisons is also assessing its entire

prison population to determine which inmates face the most risk from

Covid-19, pose the least danger to public safety, and can safely be

granted home confinement. This process necessarily requires the

Bureau of Prisons to identify the best candidates for release, ensure

that their homes are suitable for home confinement, and arrange a way

to quarantine each of them for 14 days. As of June 18, 2020, these

directives have already resulted in at least 4,310 inmates being placed

on home confinement. See BOP Covid-19 Website.

      Second, Hayes does not qualify for compassionate release. None of

Hayes’s characteristics qualify him for compassionate release under 18

U.S.C. § 3582(c)(1)(A). He has not identified a significant medical

condition which would qualify as an extraordinary and compelling

reason, and the seriousness of his crimes and his role in those offenses

dictate that he should continue to serve his sentence.




                                      2
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.534 Filed 06/22/20 Page 3 of 24




                               Background

      In early April 2017, Arkem Hammock, Jeremy Sherrod, and

Dominque Hayes planned an armed robbery of Heritage Pharmacy

Services in Southfield, Michigan. Defendant Hayes was employed at the

pharmacy as a technician. He supplied critical information about the

business to Hammock and Sherrod -- including when medications were

delivered, where controlled substances were kept, and the best day to

commit the crime. Defendant exploited his knowledge about the

pharmacy to benefit himself, Hammock and Sherrod. Dominque Hayes

was the proverbial fox guarding the hen house.

      On April 25, 2017, Hammock and Sherrod ambushed a female

employee who had come to the back door of the pharmacy. They were

dressed in dark clothing and they wore masks and gloves to disguise

their appearance. Both were armed with large guns. Hammock and

Sherrod stormed the business and forced the employees to floor at

gunpoint. Hammock held the employees at bay with a firearm while

Sherrod emptied the shelves of its fentanyl, Oxycontin, and morphine.

All of the employees cowered in fear – except Dominque Hayes.




                                      3
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.535 Filed 06/22/20 Page 4 of 24




Dominque Hayes sat, leaning against the cabinets, unbothered by the

chaos going on around him. Everyone else was face down on the floor.

Apparently, Hayes could afford to sit comfortably because he knew his

family members (Hammock and Hayes) would not hurt him. More,

Hayes agreed that his kinfolk would pay him for his role in this

conspiracy. So Hayes played the “victim” as his co-workers were

inconsolable, crying, and praying for their lives. Defendant Hayes

continued his charade when law enforcement arrived to investigate this

crime. Hayes was interviewed by the police but his initial statement

was brief. Hayes kept his familial relationship to the gunmen secret

and he did not reveal their sinister plan.

                                      4
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.536 Filed 06/22/20 Page 5 of 24




      Defendant Hayes continued to shield his co-conspirators in the

weeks that followed. On May 30, 2017, the FBI presented photo line-ups

to Hayes which included pictures of Arkem Hammock and Jeremy

Sherrod. Hayes said he did not know them even though Hammock is his

cousin and Sherrod is his uncle. As the investigation continued, Hayes’s

story began to unravel. He could no longer deny his role in the offenses

given the evidence that had mounted against him. Greed motivated the

Defendant’s participation in this armed robbery. Fear of the

consequences drove his decision to mislead the police and cover for

Sherrod and Hammock.

      On June 27, 2017, a first superseding indictment was returned by

a federal grand jury which charged Defendant Hayes with conspiracy to

commit interference with commerce by robbery, interference with

commerce by robbery, brandishing a firearm during and in relation to a

crime of violence (aiding and abetting), and, misleading communication

to hinder the investigation of a federal offense, all in violation of 18

U.S.C. §§1951, 924(c)(1)(A), and 1512(b). On October 5, 2017, Hayes

entered guilty pleas to these offenses pursuant to a Rule 11 Agreement.

Hayes received a sentence of 60 months.

                                      5
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.537 Filed 06/22/20 Page 6 of 24




      Hayes began serving his prison sentence on May 15, 2018 and he

is currently incarcerated at Fort Dix FCI. Hayes is 32-years-old, and his

projected release date is August 14, 2022. Hayes has moved for

compassionate release, citing his asthma, sleep apnea, and the Covid-19

pandemic. Hayes petitioned the warden for compassionate release on

April 2, 2020. The warden denied Hayes’s request on April 21, 2020

because his federal offense “involved violence” and “per guidelines of the

CARES Act, inmates whose primary offense was violent will not be

referred.” (Def. Mot., Page ID 524).

                                 Argument

I.    The Bureau of Prisons has responded to Covid-19 by
      protecting inmates and increasing home confinement.

      A.    The Bureau of Prisons’ precautions have mitigated
            the risk from Covid-19 within its facilities.

      The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. Wilson v. Williams, ___ F.3d ___, No. 20-

3447, 2020 WL 3056217, at *2 (6th Cir. June 9, 2020). For over almost a

decade, the Bureau of Prisons has maintained a detailed protocol for

responding to a pandemic. Consistent with that protocol, the Bureau of

Prisons began planning for Covid-19 in January 2020. Wilson, 2020 WL

3056217, at *2.
                                       6
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.538 Filed 06/22/20 Page 7 of 24




      On March 13, 2020, the Bureau of Prisons began modifying its

operations to implement its Covid-19 Action Plan and minimize the risk

of Covid-19 transmission into and inside its facilities. Id.; see BOP

Covid-19 Modified Operations Website. Since then, as the worldwide

crisis has evolved, the Bureau of Prisons has repeatedly revised its

plan. Wilson, 2020 WL 3056217, at *2. To stop the spread of the disease,

the Bureau of Prisons has restricted inmate movement within and

between facilities. Id. When new inmates arrive, asymptomatic inmates

are placed in quarantine for a minimum of 14 days. Id. Symptomatic

inmates are provided with medical evaluation and treatment and are

isolated from other inmates until testing negative for Covid-19 or being

cleared by medical staff under the CDC’s criteria. Id.

      Within its facilities, the Bureau of Prisons has “modified

operations to maximize physical distancing, including staggering meal

and recreation times, instating grab-and-go meals, and establishing

quarantine and isolation procedures.” Id. Staff and inmates are issued

face masks to wear in public areas. See BOP FAQs: Correcting Myths

and Misinformation. Staff and contractors are screened for symptoms,

and contractors are only permitted to access a facility at all if


                                      7
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.539 Filed 06/22/20 Page 8 of 24




performing essential service. Wilson, 2020 WL 3056217, at *2. Social

and legal visits have been suspended to limit the number of people

entering the facility and interacting with inmates. Id. But to ensure

that relationships and communication are maintained throughout this

disruption, the Bureau of Prisons has increased inmates’ telephone

allowance to 500 minutes per month. Legal visits are permitted on a

case-by-case basis after the attorney has been screened for infection.

      Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19

completely, despite its best efforts. But the Bureau of Prisons’ measures

will help federal inmates remain protected from Covid-19 and ensure

that they receive any required medical care during these difficult times.

      B.    The Bureau of Prisons is increasing the number of
            inmates who are granted home confinement.

      The Bureau of Prisons has also responded to Covid-19 by

increasing the placement of federal prisoners in home confinement.

Recent legislation now temporarily permits the Bureau of Prisons to

“lengthen the maximum amount of time for which [it] is authorized to

place a prisoner in home confinement” during the Covid-19 pandemic.

Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

                                      8
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.540 Filed 06/22/20 Page 9 of 24




§ 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

The Attorney General has also issued two directives, ordering the

Bureau of Prisons to use the “various statutory authorities to grant

home confinement for inmates seeking transfer in connection with the

ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in

deciding whether home confinement is appropriate. (03-26-2020

Directive to BOP, at 1).

      The Bureau of Prisons’ efforts on this point are not hypothetical.

Over 4,310 federal inmates have been granted home confinement since

the Covid-19 pandemic began, and that number continues to grow. BOP

Coronavirus FAQs. As the Sixth Circuit recently stressed, these efforts

show that “[t]he system is working as it should”: “A policy problem

appeared, and policy solutions emerged.” United States v. Alam, ___

F.3d ___, No. 20-1298, 2020 WL 2845694, at *5 (6th Cir. June 2, 2020).

      This policy solution is also tailored to the realities of the Covid-19

pandemic. As the Attorney General’s directives have explained, the


                                      9
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.541 Filed 06/22/20 Page 10 of 24




 Bureau of Prisons is basing its home-confinement decisions on several

 factors:

       1.) Each inmate’s age and vulnerability to Covid-19;

       2.) Whether home confinement would increase or decrease
       the inmate’s risk of contracting Covid-19; and

       3.) Whether the inmate’s release into home confinement
       would risk public safety.

 (03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These

 criteria account for justifiable concerns about whether inmates “might

 have no safe place to go upon release and [might] return to their

 criminal activities,” as well as “legitimate concerns about public safety.”

 Wilson, 2020 WL 3056217, at *11.

       The Bureau of Prisons, after all, cannot open its facilities’ gates

 indiscriminately and unleash tens of thousands of convicted criminals,

 en masse. See id. It must focus on the inmates who have the highest

 risk factors for Covid-19 and are least likely to engage in new criminal

 activity. This is true not just to protect the public generally, but to avoid

 the risk that a released defendant will bring Covid-19 back into the jail

 or prison system if he violates his terms of release or is caught

 committing a new crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C.

 § 60541(g)(2).
                                      10
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.542 Filed 06/22/20 Page 11 of 24




       The Bureau of Prisons must also balance another important

 consideration: how likely is an inmate to abide by the CDC’s social-

 distancing protocols or other Covid-19-based restrictions on release?

 Many inmates—particularly those who have been convicted of serious

 offenses or have a lengthy criminal record—been already proven

 unwilling to abide by society’s most basic norms. It is thus important to

 evaluate “how . . . released inmates would look after themselves,”

 Wilson, 2020 WL 3056217, at *11, including whether a particular

 inmate would adhere to release conditions and social-distancing

 protocols during the pandemic. If a prisoner would be unlikely to take

 release conditions or Covid-19 precautions seriously, for instance, he

 would also be far more likely than the general public to contract and

 spread Covid-19 if released.

       Finally, the Bureau of Prisons’ home-confinement initiative allows

 it to marshal and prioritize its limited resources for the inmates and

 circumstances that are most urgent. For any inmate who is a candidate

 for home confinement, the Bureau of Prisons must first ensure that his

 proposed home-confinement location is suitable for release, does not

 place him at an even greater risk of contracting Covid-19, and does not


                                      11
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.543 Filed 06/22/20 Page 12 of 24




 place members of the public at risk from him. It must assess

 components of the release plan, including whether the inmate will have

 access to health care and other resources. It must consider myriad other

 factors, including the limited availability of transportation right now

 and the probation department’s reduced ability to supervise inmates

 who have been released. All of those decisions require channeling

 resources to the inmates who are the best candidates for release.

       Those types of system-wide resource-allocation decisions are

 difficult even in normal circumstances. That is why Congress tasked the

 Bureau of Prisons to make them and has not subjected the decisions to

 judicial review. 18 U.S.C. § 3621(b) (“Notwithstanding any other

 provision of law, a designation of a place of imprisonment under this

 subsection is not reviewable by any court.”); United States v. Patino, No.

 18- 20451, 2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a

 general rule, the Court lacks authority to direct the operations of the

 Bureau of Prisons.”). It is especially true now, given the Bureau of

 Prisons’ substantial and ongoing efforts to address the Covid-19

 pandemic.




                                      12
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.544 Filed 06/22/20 Page 13 of 24




 II.   The Court should deny Hayes’s motion for compassionate
       release.

       Hayes’s motion for immediate release to his mother’s home should

 be denied. A district court has “no inherent authority . . . to modify an

 otherwise valid sentence.” United States v. Washington, 584 F.3d 693,

 700 (6th Cir. 2009). Quite the contrary: a district court’s authority to

 modify a defendant’s sentence is “narrowly circumscribed.” United

 States v. Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a

 specific statutory exception, a district court “may not modify a term of

 imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). Those

 statutory exceptions are narrow. United States v. Ross, 245 F.3d 577,

 586 (6th Cir. 2001). Compassionate release under 18 U.S.C.

 § 3582(c)(1)(A) is equally narrow.

       First, compassionate release requires exhaustion. If a defendant

 moves for compassionate release, the district court may not act on the

 motion unless the defendant files it “after” either completing the

 administrative process within the Bureau of Prisons or waiting 30 days

 from when the warden at his facility received his request. 18 U.S.C.

 § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 595–96 (3d Cir.

 2020). Because this requirement is a statutory one and not judicially

                                      13
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.545 Filed 06/22/20 Page 14 of 24




 crafted, it is mandatory. Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016);

 Island Creek Coal Co. v. Bryan, 937 F.3d 738, 751 (6th Cir. 2019).

       Second, even if a defendant exhausts, he must show

 “extraordinary and compelling reasons” for compassionate release,

 § 3582(c)(1)(A), and release must be “consistent with” the Sentencing

 Commission’s policy statements. As with the identical language in

 § 3582(c)(2), compliance with the policy statements incorporated by

 § 3582(c)(1)(A) is mandatory. See Dillon v. United States, 560 U.S. 817

 (2010); United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). To

 qualify, a defendant must have a medical condition, age-related issue,

 family circumstance, or other reason that satisfies the criteria in USSG

 § 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety

 of any other person or to the community,” USSG § 1B1.13(2).

       Third, even if a defendant is eligible for compassionate release,

 the district court may not grant the motion unless the factors in 18

 U.S.C. § 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); USSG

 § 1B1.13. As at sentencing, those factors require the district court to

 consider the defendant’s history and characteristics, the seriousness of

 the offense, the need to promote respect for the law and provide just


                                      14
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.546 Filed 06/22/20 Page 15 of 24




 punishment for the offense, general and specific deterrence, and the

 protection of the public. 18 U.S.C. § 3553(a).

       A.    There are no extraordinary and compelling reasons to
             grant Hayes’s compassionate release.

       Even though Hayes has exhausted his administrative remedies,

 compassionate release remains improper. Compassionate release must

 be “consistent with applicable policy statements issued by the

 Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Congress tasked the

 Sentencing Commission with “describe[ing] what should be considered

 extraordinary and compelling reasons for [a] sentence reduction” under

 § 3582(c)(1)(A), as well developing “the criteria to be applied and a list

 of specific examples” for when release is permitted. 28 U.S.C. § 994.

       Because the Sentencing Commission has fulfilled Congress’s

 directive in USSG § 1B1.13, that policy statement is mandatory. Section

 3582(c)(1)(A)’s reliance on the Sentencing Commission’s policy

 statements mirrors the language governing sentence reductions under

 18 U.S.C. § 3582(c)(2) for retroactive guideline amendments. Compare

 § 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the same

 language in the same statute, it must be interpreted in the same way.

 Marshall, 954 F.3d at 830. In both contexts, then, the Sentencing

                                      15
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.547 Filed 06/22/20 Page 16 of 24




 Commission’s restraints “on a district court’s sentence-reduction

 authority [are] absolute.” United States v. Jackson, 751 F.3d 707, 711

 (6th Cir. 2014); accord Dillon v. United States, 560 U.S. 817, 830 (2010).

       The First Step Act did not change that. It amended only who could

 move for compassionate release under § 3582(c)(1)(A). It did not amend

 the substantive requirements for release. United States v. Saldana, No.

 19-7057, 2020 WL 1486892, at *2–*3 (10th Cir. Mar. 26, 2020); United

 States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4 (N.D. Ala.

 Apr. 20, 2020). Section 1B1.13 remains binding.

       Section 1B1.13 cabins compassionate release to a narrow group of

 defendants who are most in need. That policy statement limits

 “extraordinary and compelling reasons” to four categories: (1) the

 inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family

 circumstances; and (4) other reasons “[a]s determined by the Director of

 the Bureau of Prisons,” which the Bureau of Prisons has set forth in

 Program Statement 5050.50. USSG § 1B1.13 cmt. n.1. As the Tenth

 Circuit recently explained, a district court “lack[s] jurisdiction” to grant

 compassionate release when a defendant’s circumstances do not fall

 within those categories. Saldana, 2020 WL 1486892, at *3.


                                      16
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.548 Filed 06/22/20 Page 17 of 24




       Hayes relies on the medical conditions of asthma and sleep apnea

 as a reason for compassionate release, but he is not eligible for it on this

 basis. At 32, Hayes is not elderly, and is therefore not at higher risk

 from COVID-19 because of his age. Although he has asthma, Hayes’s

 BOP medical records reveal that it is well controlled. Importantly, at

 least one article noted that asthma is not listed among those ailments

 which place persons in a higher-risk category for infection from COVID-

 19. Asthma Is Absent Among Top Covid-19 Risk Factors, Early Data

 Shows - The New York Times (Apr. 16, 2020). Having said that, Hayes

 was evaluated by medical personnel on May 11, 2020. His vitals and

 respiratory function were all “within normal limits.” (See Exhibit A,

 2020 Medical Records, pgs. 1-3). Hayes’s sleep apnea is managed with a

 continuous positive airway pressure (“CPAP”) machine. Id., at pg. 4.

 There is no evidence that sleep apnea creates a higher risk of

 contracting Covid-19. Temple Health: How to Manage Sleep Apnea

 During the Covid-19 Pandemic (May 8, 2020 by Tahseen Shariff, CRT,

 RPSGT).

       Hayes does not have the kinds of medical conditions for which

 other inmates have been granted compassionate release in light of the


                                      17
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.549 Filed 06/22/20 Page 18 of 24




 COVID-19 pandemic. See, e.g., Samy v. United States, 2020 WL

 1888842 (E.D. Mich. Apr. 16, 2020) (72 years old, 12 serious ailments,

 including uncontrolled hypertension, congestive heart failure, type II

 diabetes, and asthma); United States v. Burrill, 2020 WL 1846788 (N.D.

 Cal. Apr. 10, 2020)(defendant has served about half of 30-month

 sentence for investment adviser fraud; he “is 75 years old and suffers

 from asthma, high blood pressure, high cholesterol, diabetes,

 diverticulosis, blood clots, hearing loss, glaucoma, cataracts, and lower

 back nerve pain.”); United States v. McCarthy, 2020 WL 1698732 (D.

 Conn. Apr. 8, 2020)(defendant has 26 days remaining on sentence; “is

 65 years old and suffers from a host of medical ailments, including

 chronic obstructive pulmonary disease (“COPD”) and asthma”).

       District courts take health conditions seriously when considering

 requests for compassionate release. But it does not swing prison doors

 open on a whim. This Court recently denied a request for compassionate

 release in United States v. Phillip Peaks, 16-20640. There, Phillip Peaks

 moved for release from Elkton FCI due to the outbreak of coronavirus

 cases at the facility. Peaks is 31-year-old, morbidly obese, and he suffers




                                      18
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.550 Filed 06/22/20 Page 19 of 24




 from high blood pressure. Nevertheless, this Court ruled that:

       “Peaks has an elevated risk of developing the more severe
       symptoms of COVID-19, but that generalized risk of contracting
       COVID-19 and potentially developing the more severe symptoms
       is not akin to the type of “extraordinary and compelling reasons”
       justifying compassionate release identified by the Sentencing
       Commission. Peaks has not contracted the virus, and his medical
       conditions, in light of his relatively young age and access to
       medication, do not fall in the category of illnesses with an end of
       life trajectory, or other reasons, under the guidelines. A reduction
       in sentence would not be consistent with the policy statements
       issued by the Sentencing Commission. Therefore, Peaks is not
       entitled to compassionate release.” (See United States v. Peaks, 16-
       20460, Opinion and Order, Doc. 1288).

 Hayes’s circumstances are no worse. Hayes, like Peaks, does not suffer

 from an illnesses with an end of life trajectory. The other categories of

 1B1.13 do not apply to Hayes.

       B.    The factors in 18 U.S.C. § 3553(a) strongly weigh
             against compassionate release.

       Even when an inmate is statutorily eligible for a sentence

 modification based on “extraordinary and compelling reasons,”

 compassionate release is not necessarily appropriate. Before ordering

 relief, the Court must consider the factors set forth in 18 U.S.C.

 § 3553(a) and determine that release is still appropriate. So even if the

 Court were to find Hayes eligible for compassionate release, the

 § 3553(a) factors should still disqualify him. Simply put, Hayes is

                                      19
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.551 Filed 06/22/20 Page 20 of 24




 dangerous. Section 1B1.13(2) only permits release if a “defendant is not

 a danger to the safety of any other person or to the community, as

 provided in 18 U.S.C. § 3142(g).” It thus prohibits the release of violent

 offenders, including most drug dealers. See United States v. Stone, 608

 F.3d 939, 947–48 & n.6 (6th Cir. 2010); United States v. Knight, No. 15-

 20283, 2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020). It also bars

 the release of many other defendants. An evaluation of dangerousness

 under § 3142(g) requires a comprehensive view of community safety—“a

 broader construction than the mere danger of physical violence.” United

 States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989) (per curiam).

       Adhering to § 1B1.13(2) is especially important given the current

 strain on society’s first responders and the rise in certain types of crime

 during the Covid-19 pandemic. Police departments in many cities have

 been stretched to their limits as officers have either contracted Covid-19

 or been placed in quarantine. Some cities, including Detroit, have seen

 spikes in shootings and murders. Child sex predators have taken

 advantage of bored school-aged kids spending more time online. Covid-

 19-based fraud schemes have proliferated. There are real risks to public




                                      20
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.552 Filed 06/22/20 Page 21 of 24




 safety right now, and those risks will only increase if our community is

 faced with a sudden influx of defendant convicted of violent offenses.

       Hayes is violent. Unsurprisingly, he failed to mention in his brief

 the planning, scope and damage that crimes caused. Hayes set up his

 fellow employees to be robbed at gunpoint. He intentionally placed them

 in harm’s way, with no concern for their safety, so that a drug addict

 and a registered sex offender could raid their place of employment. This

 robbery was extremely disruptive and it put Heritage Pharmacy

 Services out of business. Associates who feared their death also lost

 their jobs because of Dominque Hayes, Jeremy Sherrod, and Arkem

 Hammock. To make matters worse, Hayes obstructed the police

 investigation by lying about his relationship with his co-defendants.

 Because Hayes’s release would endanger the community, § 1B1.13(2)

 prohibits reducing his sentence under § 3582(c)(1)(A).

       Given Hayes’s record, it is questionable whether he would abide

 by the terms of home confinement—much less adhere to the CDC’s

 social-distancing protocols and recommendations to wear a mask in

 public. Hayes has previously shown an unwillingness to follow even

 basic societal norms. Because Hayes would be unlikely to take the


                                      21
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.553 Filed 06/22/20 Page 22 of 24




 COVID-19 restrictions seriously, he would also be far more likely than

 other members of the public to contract COVID-19—perhaps even more

 likely than he would be in prison—and would also be more likely to

 spread it to other people.

       Additionally, the Covid-19 pandemic by itself does not qualify as

 the type of inmate-specific reason permitting compassionate release. As

 the Third Circuit explained, “the mere existence of Covid-19 in society

 and the possibility that it may spread to a particular prison alone

 cannot independently justify compassionate release, especially

 considering BOP’s statutory role, and its extensive and professional

 efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597. The Bureau

 of Prisons has worked diligently to implement precautionary measures

 reducing the risk from Covid-19 to Hayes and other inmates. In fact,

 Fort Dix has done so well with its protocol that Hayes and many other

 inmates have not contracted Covid-19 while at that facility. Thus,

 Hayes should remain at Fort Dix to serve out his sentence.




                                      22
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.554 Filed 06/22/20 Page 23 of 24




                                Conclusion

       For the reasons stated above, Hayes’s motion should be denied.



                                           Respectfully submitted,

                                           MATTHEW SCHNEIDER
                                           UNITED STATES ATTORNEY

                                           s/Jeanine Brunson
                                           Jeanine Brunson
                                           Assistant United States Attorney
                                           211 W. Fort Street, Suite 2001
                                           Detroit, Michigan 48226
                                           jeanine.brunson@usdoj.gov
 Dated: June 22, 2020                      313-226-9597




                                      23
Case 2:17-cr-20292-DML-EAS ECF No. 117, PageID.555 Filed 06/22/20 Page 24 of 24




                            Certificate of Service

       I hereby certify that on June 22, 2020, I electronically filed this

 response for the United States with the Clerk of the Court to the United

 States District Court, Eastern District using the ECF system, which

 will send notice to all users of record.

       I further certify that I served this response on the petitioner by

 mailing a copy with first class postage to:

                             Dominque Hayes
                       Register Number: 55785-039
                               FCI Fort Dix
                      Federal Correctional Institution
                               P.O. Box 2000
                        Joint Base MDL, NJ 08640


                                            s/Jeanine Brunson
                                            Jeanine Brunson
                                            Assistant U.S. Attorney




                                      24
